NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ASHTON E. CACHO,                                 No.   18-15023

                Plaintiff-Appellant,             D.C. No. 3:16-cv-00201-MMD-
                                                 VPC
 v.

JOHNS, Dr.; et al.,                              MEMORANDUM*

                Defendants-Appellees.

                      Appeal from the United States District Court
                               for the District of Nevada
                       Miranda M. Du, District Judge, Presiding

                            Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Nevada state prisoner Ashton E. Cacho appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Cacho failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his shoulder injury and pain, and whether any delay in

treatment resulted in further harm. See id. at 1057-60 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to an inmate’s health; negligence or a difference of opinion concerning the

appropriate course of treatment does not amount to deliberate indifference); Hallett

v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (a delay of medical treatment evinces

deliberate indifference to a serious medical need only if the delay leads to further

injury).

      The district court did not abuse its discretion by not allowing further

discovery because Cacho did not show how additional discovery would defeat

summary judgment. See Qualls By & Through Qualls v. Blue Cross of Cal., Inc.,

22 F.3d 839, 844 (9th Cir. 1994) (setting forth standard of review; district court

properly denied motion under former Fed. R. Civ. P. 56(f) (now Rule 56(d)) where

additional requested discovery would not have precluded summary judgment).

      AFFIRMED.

                                          2                                     18-15023